Citation Nr: 1514283	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a visual acuity disorder, claimed as loss of vision.  

2.  Entitlement to service connection for erectile dysfunction, claimed as loss of libido.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety and/or a sleep disorder.  

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

6.  Entitlement to a compensable rating for bilateral hearing loss.  

7.  Entitlement to a disability rating in excess of 10 percent for left non-obstructive nephrolithiasis.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1991 to November 1991, December 2003 to March 2005, and from February 2008 to March 2009.  He also had additional periods of active duty for training and inactive duty training as a member of the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

The Veteran and his representative submitted additional evidence directly to the Board in December 2014, without consideration of such evidence by the AOJ.  See 38 C.F.R. § 20.1304.  Along with this evidence, however, the Veteran also submitted a waiver of such consideration by the AOJ.  Thus, remand on that basis is not necessary at this time.  

The Board also notes that additional VA treatment records were added to the Veteran's file subsequent to the January 2013 statement of the case, and without waiver of AOJ consideration by the RO.  Nevertheless, because these records are unrelated to the issues decided herein, remand for consideration of this evidence by the AOJ is not necessary, and would only further delay the Veteran's appeal.  

The issues of service connection for a psychiatric disability and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability of either eye for which service connection may be awarded.  

2.  The evidence is in equipoise as to whether the Veteran's sleep apnea began during or is related to service.

3.  The Veteran's bilateral tinnitus is assigned the maximum schedular evaluation and does not present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization.

4.  The Veteran's bilateral hearing loss results in no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  

5.  The Veteran's left non-obstructive nephrolithiasis results in the need for diet therapy due to recurrent stone formation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability, claimed as loss of vision, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria to establish entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for an initial rating in excess of 10 percent for service-connected tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6260 (2014).

4.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  

5.  The criteria for a disability rating of 30 percent and no higher for left non-obstructive nephrolithiasis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7500-41 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of August 2012 and October 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following various grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2012.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not otherwise aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a disability of either eye.  The Veteran has not presented a current diagnosis of an eye disability for which service connection may be granted.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Eye Disorder

The Veteran seeks service connection for an eye disorder, claimed as loss of vision.  The Veteran asserts that his visual acuity declined during his active military service.  

In the present case, both the service treatment records and the post-service treatment records are negative for any diagnosis of or treatment for a disability of the eyes, as defined by VA.  A May 2009 VA general medical examination found both pupils normal in appearance, with normal reaction to light.  Gross visual fields were also normal, and neither eye exhibited any disorder of the fundus, lids, eyebrows, or conjunctivae.  No disorder of either eye was diagnosed at that time.  Subsequent VA treatment records are likewise negative for any disorder of either eye.  

The Veteran himself asserts his eyesight worsened during service.  Service treatment records confirm he was found to have bilateral refractive error in service, and was prescribed eyeglasses.  Congenital or developmental conditions and refractive errors are not, however, considered to be disabilities for which service connection may be granted, and thus the Veteran's claim must be denied.  38 C.F.R. § 3.303(d).  

The Board recognizes that congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  In the present case, however, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with refractive error in service, the record contains no competent evidence of any additional disability imposed on this condition as a result of military service or a service-connected disability.  

The Board also acknowledges that the Veteran is a nurse; as such, he has some competence to testify regarding medical questions.  In his written assertions to VA, however, he has merely cited to the refractive error noted in his service treatment records; he has not otherwise alleged or pointed VA to a disability of either eye for which service connection may be granted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability of either eye, claimed as loss of vision, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  VA treatment records include a December 2011 sleep study that was suggestive of at least mild obstructive sleep apnea.  Subsequent records reflect treatment for sleep apnea.  Accordingly, he has a current disability.  

Service treatment records fail to reflect any complaints or diagnoses related to sleep apnea.  However, a December 2014 statement of R.H.G., M.D. indicated that he reviewed the Veteran's medical records and provided a summary of the pertinent findings.  Dr. G. then indicated that during the Veteran's service from 2003-2005 the Veteran had substantial rises in both weight and blood pressure and it indicated the development of metabolic syndrome.  He explained that metabolic syndrome was a highly prevalent condition consisting of insulin resistance and defined by impaired fasting glucose or glucose intolerance combined with high blood pressure, obesity (especially abdominal) and/or dyslipidemia.  He reported that although there were no glucose or lipid tests during the 2003-2005 deployment tests performed in 2007 (when the Veteran's weight was similar) were in the range now known to represent metabolic syndrome.  Furthermore, his weight increased by 20 pounds or 9 % of his body mass during the 11 month period from December 2003 and November 2004.  He explained that in the absence of enforced inactivity, the magnitude and rapidity of weight gain indicates an abnormal metabolic process.  It was at least as likely as not that this process involved increased output of insulin associated with the metabolic syndrome.  Furthermore, Dr. G. noted the Veteran had other markers of metabolic syndrome, including uric acid, kidney stones and fatty liver, close in time to his second period of service.  

Dr. G. indicated that even if the metabolic syndrome was preexisting, the Veteran's magnitude and rapidity of weight gain was atypical for the naturel history of metabolic syndrome and suggests a process related to specific circumstances of deployment such as stress resulting in increased cortisol and comfort eating.  Additionally, Dr. G. noted the Veteran's weight stabilized between 2005 and 2007 further suggesting the weight gain was related to service-related factors.  Accordingly, Dr. G. noted that it was at least as likely as not that the conditions of deployment were a substantial contributory factor to weight gain and metabolic syndrome.  

Finally, Dr. G. concluded that the current obstructive sleep apnea was substantially a result of obesity and metabolic syndrome.  He noted the relationship between sleep apnea and metabolic syndrome was well-established and believed to be directly related to obesity.  In the absence of other causes, such as chronic nasal obstruction or craniofacial deformities it is at least as likely as not the obstructive sleep apnea is due to obesity and metabolic syndrome.  In support of this opinion Dr. G. further submitted 7 articles from various medical treatises.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Although there was an absence of symptoms during service and metabolic syndrome was not diagnosed during this period, Dr. G. has linked the condition to various markers of metabolic syndrome which occurred during the Veteran's second period of service.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the sleep apnea is at least as likely as not related to these findings and service connection for obstructive sleep apnea is warranted.

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In appropriate circumstances, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
a. Tinnitus

The Veteran has appealed his 10 percent rating for tinnitus and contends that an evaluation in excess of 10 percent is warranted.  

Tinnitus is evaluated under Diagnostic Code 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate this disorder.  See Schafrath, 1 Vet. App. at 595. 

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Entitlement to an extraschedular evaluation will be considered below.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher rating for bilateral tinnitus, and an increased rating on that basis is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

b. Hearing Loss

The Veteran seeks a disability rating in excess of 10 percent for bilateral hearing loss.  He asserts this disability has worsened in severity, and an increased rating is warranted.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).  Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold," may be used to determine a Roman numeral designation in exceptional circumstances, such as when puretone thresholds at each of the four specified frequencies are 55dBs or more.  38 C.F.R. § 4.86.  

The results of the September 2012 VA examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
60
80
41
LEFT
10
15
65
60
38

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

Given these findings, the mechanical application of the above results compels a numeric designation of Level I in each ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I each ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100 for this period, as has been assigned by the RO.  Thus, based on the above, the Board concludes a compensable schedular evaluation is not warranted.  Moreover, because the Veteran has displayed a consistent level of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, especially in the intensive care unit where he works, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA examination of record, dated in September 2012, the Veteran was able to hear conversations and scored 100 percent scores on work recognition testing.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any unusual impairment in employment.  The examiner did note the Veteran's complaints that his hearing loss interfered with his ability to hear conversations in almost all listening environments.  However, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against a compensable rating on any basis for bilateral hearing loss.  As a preponderance of the evidence is against the award of higher ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

c. Nephrolithiasis

The Veteran seeks a disability rating in excess of 10 percent for nephrolithiasis.  He asserts this disability has increased in severity, and a higher evaluation is warranted.  

This disability is rated under Diagnostic Code 7508, for nephrolithiasis, which provides that all disabilities rated under that code are to be rated as hydronephrosis under Diagnostic Code 7509; except for recurrent stone formation requiring one or more of the following:  diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year.  Such disabilities are rated as 30 percent disabling under Diagnostic Code 7508. 

Under Diagnostic Code 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

After considering the totality of the record, the Board finds a 30 percent evaluation and no higher is warranted for the Veteran's nephrolithiasis.  According to the September 2012 VA examination report, the Veteran requires diet therapy due to recurrent stone formation.  Pursuant to Diagnostic Code 7508, this finding results in a 30 percent disability rating, and such is awarded by the Board.  

The preponderance of the evidence to be against a disability rating in excess of 30 percent or higher, however, for nephrolithiasis.  A 30 percent disability rating represents the maximum schedular evaluation under both Diagnostic Codes 7508-09.  On VA examination in September 2012, the Veteran reported his most recent episode of renal colic occurring approximately five months ago, and lasting two days.  He denied taking medication for his nephrolithiasis, and also denied any procedures or hospitalizations related to this disorder.  He managed his nephrolithiasis via a regulated diet and lots of water consumption.  On objective evaluation, the examiner determined the Veteran did not require dialysis, and his nephrolithiasis did not result in any type of renal dysfunction.  A history of renal calculi was noted, but this symptom required only diet therapy and were not recurrent.  No history of renal or urinary tract infections, neoplasms, voiding dysfunction, or urinary frequency was noted.  

The Veteran has also been afforded VA outpatient treatment during the pendency of this appeal; however, this evidence does not reflect findings remarkably different than those noted on VA examination in September 2012.  That is, the primary finding has been occasional episodes of renal colic without more severe complications.  As such, the preponderance of the evidence is against a disability rating in excess of 30 percent.  Moreover, because the Veteran has displayed a consistent level of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered the suitability and application of the other provisions of 38 C.F.R. Part 4 for the evaluation of this disorder.  Codes 7500-41 provide for the evaluation of a variety of genitourinary disorders based on such symptoms as voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and/or neoplasms of the genitourinary system.  In the present case, however, the evidence does not show that the Veteran's disability has resulted in any of the symptoms or manifestations upon which those criteria are based.  Accordingly, those criteria are not applicable here.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, a 30 percent disability rating for nephrolithiasis is warranted based on the need for diet therapy resulting from recurrent stone formation.  However, the preponderance of the evidence is against a disability rating in excess of 30 percent for nephrolithiasis.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

d. Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 6100, 6260, 7508.  The symptomatology and impairment caused by the Veteran's hearing loss, tinnitus, and nephrolithiasis are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such symptoms as ringing in the ears, auditory impairment, and recurrent kidney stones.  For each disability before the Board, the rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  VA examiners have also not stated that the Veteran's service-connected disabilities prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against the awards of extraschedular evaluations for the disabilities on appeal; as such, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for an eye disability, claimed as loss of vision, is denied.  

Service connection for obstructive sleep apnea is granted.

A disability rating in excess of 10 percent for bilateral tinnitus is denied.  

A compensable rating for bilateral hearing loss is denied.  

A disability rating of 30 percent for left non-obstructive nephrolithiasis is granted.  


REMAND

The Veteran seeks service connection for erectile dysfunction and a psychiatric disability.  Considering first his service connection claim for erectile dysfunction, the Board notes that in October 2013, subsequent to the rating decision on appeal, the Veteran was granted service connection for hypertension.  In his assertions to the Board, he has alleged in part that his hypertension causes or aggravates his erectile dysfunction.  See 38 C.F.R. § 3.310.  Similarly, the decision above grants service connection for sleep apnea and the December 2014 opinion of R.H.G., M.D. suggests the hypertension and sleep apnea are contributing factors that may have caused or aggravated the condition.  As the Veteran was not service-connected for hypertension or sleep apnea at the time of the October 2012 rating decision on appeal, this theory of entitlement was not considered by the agency of original jurisdiction.  Therefore, remand is required for secondary service connection to be considered by the AOJ.  

Additionally, because the Veteran is a nurse, his contentions regarding an etiological link between hypertension and erectile dysfunction along with the December 2014 opinion of R.H.G., M.D. are sufficient to trigger VA's duty to obtain a medical opinion to address such a nexus.  Therefore, remand is required to obtain a VA medical opinion on this matter.  

Finally, the Veteran seeks service connection for a psychiatric disability.  In an October 2012 statement the Veteran reported that he was having symptoms he did not have before so he decided to seek professional mental help and was "waiting for an appointment that are [sic] already made."  In a December 2014 statement, a private physician states the Veteran has a current diagnosis of anxiety which is likely related to his obstructive sleep apnea.  VA treatment records do not currently reflect treatment for a mental health disorder.  In light of the veteran's statements, the Veteran should be contacted to clarify where he treats for his mental health condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all medical care providers who treated him for the claimed disabilities, particularly his claimed anxiety disorder.  The RO should then obtain and associate with the claims file copies of all records from any identified health care provider that are not already associated with the claims file.  His assistance in identifying and obtaining records should be requested as needed.  

Request any pertinent medical records not already received from the Sikeston VA Community-based Outpatient Clinic, as well as any other military, VA, or private facility at which the Veteran has received pertinent treatment.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above are obtained, schedule the Veteran for a VA examination to ascertain the current nature and etiology of his erectile dysfunction or any related disability.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether erectile dysfunction is currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that erectile dysfunction or any related disability had its onset in service or is otherwise related to service, 

c.  State whether it is at least as likely as not (50 percent or more probability) that erectile dysfunction or any related disability is due to or caused or aggravated by a service-connected disability, to include his hypertension and sleep apnea.  

If aggravation is found, the examiner is requested to discuss the baseline level of the erectile dysfunction disability prior to the onset of aggravation.

A complete rationale for all opinions expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


